Citation Nr: 0810980	
Decision Date: 04/03/08    Archive Date: 04/14/08

DOCKET NO.  05-21 377A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for multiple 
sclerosis.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to June 
1970.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an October 2004 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Roanoke, Virginia.

The Board notes that the RO reopened and then denied the 
claim seeking service connection for multiple sclerosis.  The 
Board has a legal duty to consider the new and material 
evidence issue regardless of the RO's actions.  Barnett v. 
Brown, 8 Vet. App. 1 (1995), aff'd at 83 Fed.3d 1380 
(Fed.Cir. 1996).  Thus, the Board must first review the RO 
determination that new and material evidence has been 
submitted to reopen the previously denied claim.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a final decision of June 1987, the Board denied 
entitlement to service connection for multiple sclerosis 
based on its determination that the veteran did not have 
multiple sclerosis in service and because multiple sclerosis 
was not shown to a compensable degree within the applicable 
presumptive period.

The subsequently received evidence includes VA progress notes 
showing current treatment for multiple sclerosis, the 
veteran's statements that he was seen in service for eye 
problems, fatigue and breathing problems, all of which he 
believes were the first signs of multiple sclerosis, articles 
describing how difficult it is to diagnose multiple 
sclerosis, and two VA examination reports dated in May 1997.  
The VA eye examination report from May 1997 states that the 
veteran had no problems with his eyes while serving in the 
military.  The report also states that the veteran was 
totally healthy during service, with the exception of having 
had an appendectomy.  The diagnostic impression was 
"essentially normal eye exam with refractive error and 
presbyopia."  The examiner commented, "The patient has none 
of the hallmarks of multiple sclerosis, as regards his eyes 
at the present time, except for the right afferent papillary 
de".  The report ends in the middle of the word.  The 
remainder of the report is missing.  

The veteran's representative has requested that the Board 
obtain the full VA eye exam report, and the Board agrees.  
Although it appears that the sentence simply refers to then 
present symptoms, the Board acknowledges that without a 
complete record of the medical evidence, the claim cannot be 
adjudicated.  Additionally, while there are service treatment 
records in the claims folder, the veteran's representative 
has pointed out that the report of medical history (SF-89) 
accompanying the separation examination is not of record.  
Therefore, the RO should make another attempt to obtain that 
record on remand.

Accordingly, the case is REMANDED for the following action:

1.  The AMC or the RO should undertake all 
appropriate development to obtain the 
veteran's SF-89, the Report of Medical 
History for separation purposes, dated in 
May 1970.  All efforts to obtain such 
should be documented, and any negative 
responses should be recorded and 
associated with the claims folder.

2.  The AMC or the RO should also 
undertake all appropriate action to obtain 
the entire VA eye exam report from the VA 
eye examination on May 28, 1997.  All 
efforts to obtain such should be 
documented, and any negative responses 
should be recorded and associated with the 
claims folder.

3.  Then, the AMC or the RO should 
readjudicate the issue on appeal.  If the 
benefit sought on appeal is not granted to 
the veteran's satisfaction, the veteran 
and his representative should be furnished 
a supplemental statement of the case and 
provided an appropriate opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



